Fish, C. J.
1. An amendment to an answer was properly disallowed which set up that the note, the foundation of the action, was void for the reason that it was given for a patent right, though- not expressing upon its face its consideration. Parr v. Erickson, 115 Ga. 873 (42 S. E. 240).
*623August 19, 1912.
Complaint. Before Judge Edwards. Haralson superior court. • July 20, 1911.
James Beall and Buford F. Boylcin, for plaintiffs in error.
Griffith & Matthews,' contra.
2. Under the evidence and the law applicable thereto, a verdict was demanded in behalf of the plaintiff, and the trial judge did not err in so directing. Judgment affirmed.

All the Justices concur.